FILED

JUN 2 2 2015
UNITED STATES DISTRICT COURT Clerk. u.s. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

)
STANLEY SEEKFORD, )
)
Plaintiff, )
) Case: 1:15-cv-00962
V ) Assigned To : Unassigned
' ) Assign. Date ; 6/22/2015 _
D AVID BUCKLEY ) Description: Pro Se Gen. ClVIl ( F Deck)
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff is “seeking criminal charges” against the defendants “for violations of federal
codes (18 US code 1512(a)(b)(c)(d).” Compl. at 1. There is no private right of action under
18 U.S.C. § 1512, however. See, e.g., Peavey v. Holder, 657 F. Supp. 2d 180, 190-91 (D.D.C.
2009), aﬂ’d, No. 09—5389, 2010 WL 3155823 (DC. Cir. Aug. 9, 2010) (per curiam). The
complaint fails to state a claim upon which relief can be granted, and therefore it will be

dismissed. An Order accompanies this Memorandum Opinion.

DATE: (o/M/Hf J t -

United States District Ju ge